


Exhibit 10.11

 

FLUOR CORPORATION
409A DIRECTOR DEFERRED COMPENSATION PROGRAM
(As Amended and Restated Effective as of January 1, 2015)

 

THIS INSTRUMENT, executed and made effective as of January 1, 2015 by Fluor
Corporation, a Delaware corporation (the “Company”), evidences the continuation
of the Fluor Corporation 409A Director Deferred Compensation Program, formerly
named the Fluor Corporation 409A Deferred Directors’ Fees Program (the “Plan”),
adopted for the benefit of its non-employee directors.  The Plan will be
interpreted in a manner consistent with Code Section 409A, the final regulations
issued thereunder, and any other applicable guidance from the Internal Revenue
Service.

 

WITNESSETH:

 

WHEREAS, the Company has previously established the Plan; and

 

WHEREAS, the Company desires to amend the Plan to permit directors to defer all
or a portion of their restricted stock units and associated dividends awarded
under the Fluor Corporation 2014 Restricted Stock Plan for Non-Employee
Directors (as amended, modified, or supplemented from time to time) and to
change the name of the Plan to the Fluor Corporation 409A Director Deferred
Compensation Program;

 

NOW, THEREFORE, the Company hereby declares the current terms and conditions of
the Plan to be, as of January 1, 2015, as follows:

 

ARTICLE 1
PURPOSE

 

The primary purpose of the Plan is to provide certain of the Company’s
non-employee directors with an opportunity to defer receipt of fees and/or
settlement of restricted stock units awarded to them for services rendered to
the Company in a manner that complies with Section 409A of the Code.

 

ARTICLE 2
DEFINITIONS

 

Whenever used herein, the following terms will have the meanings set forth
below, and, when the defined meaning is intended, the term is capitalized:

 

(a)                                 “Administrative Committee” means the
Administrative Committee appointed by the Organization and Compensation
Committee to administer the Plan.

 

(b)                                 “Beneficiary” means the individual
designated pursuant to Section 6.5.

 

(c)                                  “Board” or “Board of Directors” means the
Board of Directors of the Company.

 

(d)                                 “Change in Control” means an event described
in Treasury Regulation 1.409A-3(a)(5), including, without limitation:

 

(i)                                     a change in ownership of the Company as
a result of a person, or more than one person acting as a group acquiring
ownership that in the

 

1

--------------------------------------------------------------------------------


 

aggregate constitutes more than fifty percent (50%) of the total fair market
value of the Company (this provision does not apply to a person or group already
possessing more than fifty percent (50%) of the total fair market value of the
Company); or

 

(ii)                                  a change in effective control of the
Company as a result of a person or more than one person acting as a group
acquiring (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) ownership of stock of the
Company possessing more than thirty percent (30%) of the total voting power of
the stock of the Company; or

 

(iii)                               a change in effective control of the Company
as a result of the majority of members of the Company’s board of directors being
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election; or

 

(iv)                              a change in ownership of a substantial portion
of the Company’s assets as a result of a person or more than one person acting
as a group acquiring (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(f)                                   “Company” means Fluor Corporation, a
Delaware corporation.

 

(g)                                  “Controlled Group” means (i) any company
which is a member of a controlled group of corporations, as defined in section
414(b) of the Code, which controlled group includes the Company; (ii) any trade
or business under common control as defined in section 414(c) of the Code with
the Company; (iii) any organization (whether or not incorporated) which is a
member of an affiliated service group that includes the Company or any entity
described in (i) or (ii) above; and (iv) any other entity required to be
aggregated with the Company or any other entity described in (i), (ii) or
(iii) above pursuant to regulations under section 414(o) of the Code.

 

(h)                                 “Crediting Options” means the investment
options selected by the Administrative Committee for the purpose of determining
gains and/or losses to Participant Fee Deferral Accounts, as modified from time
to time as described in Section 6.2.

 

(i)                                     “Deferral Accounts” means the Fee
Deferral Account, the RSU Deferral Account and the RSU Dividend Deferral
Account.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Director’s Fees” means cash amounts
payable to a director for the Plan Year for the director’s service on the Board
for such Plan Year including, without limitation, annual retainer fees,
committee chair retainer fees and meeting fees.

 

(k)                                 “Directors Restricted Stock Plan” means the
Fluor Corporation 2014 Restricted Stock Plan for Non-Employee Directors, as
amended, modified or supplemented from time to time.

 

(l)                                     “Director’s RSUs” means the restricted
stock units awarded to a director for the Plan Year for the director’s service
on the Board for such Plan Year under the Directors Restricted Stock Plan, the
provisions of which permit deferral under this Plan.

 

(m)                             “Disability” means a physical or mental medical
condition such that the Participant is unable to engage in any substantial
gainful employment and the condition is reasonably expected to result in death
or to last continuously for at least 12 months.  The Administrative Committee
will make the determination of Disability in its sole discretion based on
available medical information.

 

(n)                                 “Election Form” means the form filed by an
Eligible Director pursuant to which he or she consents to participation in the
Plan and elects to defer Director’s Fees and/or Director’s RSUs under the Plan. 
Each Election Form will specify the form of distribution (i.e., lump sum or
installment payments) and with respect to Fee Deferrals will specify the time of
distribution (upon Termination of Service or a specified year). The Election
Form may be completed either in writing or on-line through an electronic
signature.

 

(o)                                 “Eligible Director” means a director who is
eligible to participate in the Plan pursuant to Section 4.1.

 

(p)                                 “Fair Market Value” means the closing sales
price of the Company’s common stock for such day, as reported on the New York
Stock Exchange.

 

(q)                                 “Fee Deferral Account” means the separate
bookkeeping account maintained with respect to a Participant’s Fee Deferrals. 
The Plan Administrator may maintain separate bookkeeping accounts with respect
to Fee Deferrals for each Plan Year and/or may combine such accounts as it deems
appropriate.

 

(r)                                    “Fee Deferrals” means the deferral of
Director’s Fees made by a Participant under the Plan.

 

(s)                                   “Matching Contributions” means those
contributions made by the Company prior to January 1, 2013 to the Participant’s
Fee Deferral Account in accordance with Section 5.2 of the Fluor Corporation
409A Deferred Directors’ Fees Program effective as of January 1, 2005.  In
addition, Matching Contributions under the Plan will also include any such
contributions made under the Fluor Corporation Deferred Directors’ Fees
Program.  Matching Contributions were discontinued effective January 1, 2013.

 

(t)                                    “Organization and Compensation Committee”
means the Organization and Compensation Committee of the Board.

 

3

--------------------------------------------------------------------------------


 

(u)                                 “Participant” means an Eligible Director who
is participating in the Plan pursuant to Section 4.2.

 

(v)                                 “Plan” means the Fluor Corporation 409A
Director Deferred Compensation Program, as set forth herein, and as it may be
amended from time to time.

 

(w)                               “Plan Administrator” means the individual
appointed by the Administrative Committee to handle the day-to-day
administration of the Plan.

 

(x)                                 “Plan Year” means January 1 to December 31
of each calendar year.

 

(y)                                 “RSU Deferrals” means the deferral of
Director’s RSUs made by a Participant under the Plan.

 

(z)                                  “RSU Deferral Account” means the separate
bookkeeping account maintained with respect to a Participant’s RSU Deferrals. 
The Plan Administrator may maintain separate bookkeeping accounts with respect
to RSU Deferrals for each Plan Year and/or may combine such accounts as it deems
appropriate.

 

(aa)                          “RSU Dividend Deferral Account” means the separate
bookkeeping account maintained with respect to a Participant’s RSU Dividend
Deferrals.  The Plan Administrator may maintain separate bookkeeping accounts
with respect to RSU Dividend Deferrals for each Plan Year and/or may combine
such accounts as it deems appropriate.

 

(bb)                          “RSU Dividend Deferrals” means the automatic
deferral of cash dividends paid with respect to Director’s RSUs deferred by a
Participant under the Plan.

 

(cc)                            “Stock Equivalent Fund” means the fund
established pursuant to Section 6.3.

 

(dd)                          “Stock Equivalents” means a measure of value equal
to one share of the Company’s common stock.

 

(ee)                            “Termination of Service” means the date an
Eligible Director (i) ceases to provide services to the Company as a member of
the Board, and (ii) does not provide any services to the Company and its
Controlled Group Members in any other capacity such as an independent contractor
or employee.

 

ARTICLE 3
ADMINISTRATION

 

3.1                               Authority of the Administrative Committee. 
The Administrative Committee will administer the Plan.  The members of the
Administrative Committee will be appointed by and will serve at the discretion
of the Organization and Compensation Committee.

 

Subject to the provisions herein, the Administrative Committee will have full
power and discretion to:

 

(a)                                 determine a director’s eligibility to
participate in the Plan;

 

(b)                                 determine the terms and conditions of each
director’s participation in the Plan;

 

4

--------------------------------------------------------------------------------


 

(c)                                  construe and interpret the Plan and any
agreement or instrument entered into under the Plan;

 

(d)                                 compute and certify to the amount and kind
of benefits payable to Participants or their Beneficiaries;

 

(e)                                  maintain all records that may be necessary
for the administration of the Plan;

 

(f)                                   provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries, or governmental agencies as the Administrative
Committee may determine or as required by law;

 

(g)                                  establish, amend, or waive rules and
regulations for the Plan’s administration;

 

(h)                                 appoint the Plan Administrator or any other
agent, and to delegate to such person such powers and duties in connection with
the administration of the Plan as the Administrative Committee may from time to
time prescribe; and

 

(i)                                     make other determinations which may be
necessary or advisable for the administration of the Plan

 

3.2                               Decisions Binding.  All determinations and
decisions of the Administrative Committee as to any disputed question arising
under the Plan, including questions of construction and interpretation, will be
final, conclusive, and binding on all parties and will be given the maximum
possible deference allowed by law.

 

ARTICLE 4
ELIGIBILITY AND PARTICIPATION

 

4.1                               Eligibility.  The Administrative Committee
will determine, in its sole and absolute discretion, which such directors will
be eligible to participate in the Plan, and may modify such determinations at
any time, provided that at all times the Plan will continue to qualify as an
unfunded deferred compensation plan.  To be eligible to participate in the Plan,
a director must be a non-employee director serving on the Board and entitled to
Director’s Fees and/or Director’s RSUs.

 

4.2                               Participation and Deferral Election.  Each
Eligible Director will become a Participant in the Plan upon his or her election
to defer Director’s Fees and/or Director’s RSUs hereunder.  A Director who
elects to defer Director’s RSUs will automatically be deemed to have elected to
defer any dividends paid on such Director’s RSUs as RSU Dividend Deferrals. 
Eligible Directors and Participants will make their elections to defer all or a
portion of their Director’s Fees and/or Director’s RSUs for the Plan Year by
completing an Election Form during the applicable enrollment period (as
determined by the Plan Administrator) in the Plan Year prior to the Plan Year
the Director’s Fees are earned and otherwise payable and/or Director’s RSUs are
awarded.  Except as provided in Section 5.3, an election under this Section 4.2
will be irrevocable after December 31 of the Plan Year prior to the Plan Year
the Director’s Fees are earned and otherwise payable and/or Director’s RSUs are
awarded.  A separate Election Form is required for each Plan Year.

 

In the event a Participant ceases to be eligible to participate in the Plan,
such Participant will become an inactive Participant, retaining all the rights
described under the Plan,

 

5

--------------------------------------------------------------------------------


 

except the right to make any further deferrals, until such time that the
Participant again becomes an active Participant.

 

4.3                               Initial Year Eligibility.  In the event that a
director first becomes eligible to participate in the Plan after the beginning
of a Plan Year, the Company will notify the director of his or her eligibility
to participate, and the Company will provide the Eligible Director with an
Election Form; provided, however, that such director must make his or her
deferral election within 30 days of the determination that he or she is an
Eligible Director and may elect only to defer Director’s Fees and/or Director’s
RSUs for such Plan Year which are to be earned or awarded after the filing of
the Election Form.  Except as provided in Section 5.3, an election under this
Section 4.3 will be irrevocable with respect to the Plan Year for which the
election is made.

 

4.4                               Notice.  The Company will notify a director
within a reasonable time of such director’s gaining or losing eligibility for
active participation in the Plan.

 

ARTICLE 5
DEFERRAL AND DISTRIBUTION ELECTIONS

 

5.1                               Director Deferral Elections.  Subject to
Section 4.2 and 4.3, an Eligible Director may elect to make two types of
deferrals under the Plan:

 

(a)                                 Fee Deferrals, and

 

(b)                                 RSU Deferrals.

 

The Eligible Director may elect to defer for any Plan Year, in percentage
increments of one percent (1%), up to one hundred percent (100%) of his or her
Director’s Fees and/or Director’s RSUs.  An Eligible Director who elects to
defer Director’s RSUs will be deemed to have automatically elected to defer any
dividends paid on such Director’s RSUs as RSU Dividend Deferrals.  Fee Deferrals
will be credited to the Participant’s Fee Deferral Account, RSU Deferrals will
be credited to the Participant’s RSU Deferral Account and RSU Dividend Deferrals
will be credited to the Participant’s RSU Dividend Deferral Account pursuant to
Section 6.1.

 

Director’s RSUs and the associated dividends deferred pursuant to this
Section 5.1 will continue to be subject to the underlying grant agreement to the
extent the terms of such agreement do not conflict with the terms of the Plan
and the Participant’s RSU Deferral election (e.g., the deferral and settlement
provisions of this Plan, rather than the grant agreement, will govern the
settlement of the Director’s RSUs; however, the vesting schedule in the grant
agreement will continue to apply).

 

5.2                              Director Initial Distribution Elections.  At
the time of deferral, an Eligible Director may elect to defer distribution of
his or her Fee Deferrals until the earliest of (a) a date certain or (b) the
Eligible Director’s Termination of Service, as applicable.  Conversely, the
distribution of RSU Deferrals (and the associated RSU Dividend Deferrals) may
only be deferred until the Eligible Director’s Termination of Service.  An
Eligible Director may elect to receive his or her Fee Deferrals and RSU
Deferrals in either: (i) a single lump sum payment, or (ii) annual installment
payments over a period of two to 10 years.  Director’s RSU Dividend Deferrals
will be paid in the same form as the RSU Deferrals to which they relate (i.e.,
if the Director elects installments over five years with respect to

 

6

--------------------------------------------------------------------------------


 

his or her 2015 Director’s RSU Deferrals, the associated RSU Dividend Deferrals
for such Plan Year will also be paid in five-year installments).  Fee Deferrals
and RSU Dividend Deferrals will be paid in cash and RSU Deferrals will be
settled in Company common stock.

 

5.3                               Director Subsequent Deferral Elections.  If a
Participant wishes to modify the distribution date or form of distribution
(i.e., lump sum or installments) for his or her Fee Deferrals for a particular
Plan Year, the Participant must submit a distribution election change form for
such change.  The form must be submitted at least 12 months prior to the first
scheduled payment, will not take effect until 12 months after the date on which
the election is made, and must provide that the payment be deferred at least
five years from the date such payment would otherwise have been made.  A
Participant may not elect to modify the distribution date or form of
distribution for his or her RSU Deferrals or RSU Dividend Deferrals.

 

ARTICLE 6
DEFERRAL ACCOUNTS AND CREDITING OPTIONS

 

6.1                               Participants’ Accounts.  The Company will
establish and maintain the following Deferral Accounts:

 

(a)                                 a Fee Deferral Account,

 

(b)                                 an RSU Deferral Account and/or

 

(c)                                  an RSU Dividend Deferral Account.

 

The Fee Deferral Account will be deemed invested in the Crediting Options as
provided in Section 6.2.

 

The RSU Deferral Account and RSU Dividend Deferral Account will be governed by
the terms of the Directors Restricted Stock Plan and will not be deemed invested
in the Crediting Options as provided in Section 6.2.  Instead, any investment
and adjustment with respect to RSU Deferrals and RSU Dividend Deferrals will be
governed by the terms of the Directors Restricted Stock Plan and the Director’s
RSUs deferred by a Participant under this Plan will be granted under the
Directors Restricted Stock Plan.

 

6.2                               Crediting Options — Fee Deferral Account.  The
Administrative Committee is responsible for selecting the Crediting Options
under the Plan, one of which options will include the Stock Equivalent Fund
described in Section 6.3.  The Crediting Options may be changed, modified or
deleted, or additional investment options may be added, by the Administrative
Committee in its discretion.  The Crediting Options will be used as a measure of
the deemed investment performance of the balances of the Participant’s Fee
Deferral Accounts by the Administrative Committee.

 

At the time that an Eligible Director first becomes a Participant, the
Participant will be required to allocate his or her Fee Deferrals among the
Crediting Options available at the time.  Fee Deferrals will be credited to the
Participant’s Fee Deferral Account on the date the Director’s Fees would have
been paid to the Participant had the Participant not deferred the Director’s
Fees to the Plan.

 

7

--------------------------------------------------------------------------------


 

A Participant’s Fee Deferral Account will be credited with earnings (or losses)
based on the Crediting Options selected by the Participant on a form or in such
other manner as the Plan Administrator may prescribe.  Except with respect to
deemed investments in the Stock Equivalent Fund, deemed earnings (and losses) on
a Participant’s Fee Deferral Account will be based upon the daily unit valuation
of the funds (as determined by the Plan Administrator) selected by the
Participant, and will be credited to a Participant’s Fee Deferral Account on a
monthly basis.  Deemed earnings (or losses) will be paid out to a Participant in
accordance with the applicable Election Form.  Any portion of a Participant’s
Fee Deferral Account which is subject to distribution in installments will
continue to be credited with deemed earnings (or losses) until fully paid out to
the Participant.

 

A Participant may specify a separate investment allocation with respect to each
Plan Year’s Fee Deferrals.  Participants may modify their deemed investment
instructions daily with respect to any portion (whole percentages only) of their
Fee Deferral Account; provided they notify the Plan Administrator within the
time and in the manner specified by the Plan Administrator.  Modifications to
investment in the Stock Equivalent Fund may subject the Participant’s account to
forfeiture of Matching Contributions made prior to January 1, 2013 in accordance
with Section 6.4.

 

The Administrative Committee or Plan Administrator may provide additional
limitations on the ability of Participants to change their deemed investment
instructions regarding deemed investments in the Stock Equivalent Fund to
prevent violations of Section 16(b) of the Securities Exchange Act of 1934, as
amended, as determined by the Administrative Committee or the Plan Administrator
in its sole discretion.

 

The Administrative Committee reserves the right to credit earnings (or losses)
on a basis different from that elected by the Participants.

 

6.3                               Stock Equivalent Fund.  One of the Crediting
Options will be the Stock Equivalent Fund which is a deemed investment in the
Company’s common stock.

 

The number of Stock Equivalents, or fractions thereof, that will be credited to
a Participant’s Fee Deferral Account is determined by dividing the dollar amount
of Fee Deferrals to be credited to the Stock Equivalent Fund, by the Fair Market
Value of the Company common stock on the date of crediting in accordance with
Section 6.2. To the extent dividends or other distributions on the Company’s
common stock are paid or made, dividend equivalents and fractions thereof will
be calculated and credited with respect to the Stock Equivalent balances (by
dividing the value of the dividend equivalents by the Fair Market Value) as an
increase in Stock Equivalents as of the dividend payment dates.  Upon the
occurrence of any stock split, stock dividend, combination or reclassification
with respect to any outstanding class of stock of the Company, the number of
Stock Equivalents deemed invested in the Stock Equivalent Fund will, to the
extent deemed necessary by the Board of Directors, be adjusted accordingly.

 

6.4                               Vesting and Forfeiture.  The Fee Deferrals
held in each Participant’s Fee Deferral Account will be fully vested at all
times.  A Participant’s Matching Contributions (and any related deemed earnings)
will become vested on January 1st, of the calendar year that is five years after
the date the Matching Contribution was credited to Participant’s Fee Deferral
Account.  Notwithstanding the immediately preceding sentence, if prior to the

 

8

--------------------------------------------------------------------------------


 

occurrence of such vesting (a) the Participant dies, (b) the Participant’s Board
service is terminated due to Disability or (c) a Change in Control occurs, such
Participant’s Matching Contributions will become fully vested as of the date of
death, the date of Disability or the date of the Change in Control, as
applicable.  If a Participant receives distributions from, or transfers amounts
deemed invested in the Stock Equivalent Fund before the Matching Contributions
are fully vested, such unvested accrued balance in such Participant’s Fee
Deferral Account will be forfeited by such Participant to the extent
attributable to the Fee Deferrals distributed or transferred.

 

A Participant will vest in his or her RSU Deferral Account and RSU Dividend
Deferral Account pursuant to the grant agreement under which the Director’s RSUs
were awarded.

 

6.5                               Designation of Beneficiary.  Each Participant
may designate a Beneficiary or Beneficiaries who, upon the Participant’s death,
or physical or mental incapacity will receive the distributions that otherwise
would have been paid to the Participant under the Plan.  All Beneficiary
designations will be signed by the Participant, and will be in the form
prescribed by the Administrative Committee.  Each Beneficiary designation will
be effective as of the date delivered to the Plan Administrator by the
Participant.

 

Participants may change their Beneficiary designations on such form as
prescribed by the Plan Administrator.  The payment of distributions payable
under the Plan will be in accordance with the last unrevoked written Beneficiary
designation that has been signed by the Participant and delivered to the Plan
Administrator prior to the Participant’s death.  Notwithstanding the foregoing,
a Participant who is married may not designate a Beneficiary other than the
Participant’s spouse, unless the spouse consents in writing to such alternate
Beneficiary designation.

 

In the event that all the Beneficiaries named by a Participant pursuant to this
Section 6.5 predecease the Participant, the distributions payable to the
Participant or the Participant’s Beneficiaries will be paid to the Participant’s
estate.

 

In the event a Participant does not designate a Beneficiary, or for any reason
such designation is ineffective, in whole or in part, the amounts that otherwise
would have been paid to the Participant or the Participant’s Beneficiaries under
the Plan will be paid to the Participant’s estate.

 

ARTICLE 7
DISTRIBUTIONS

 

7.1                               Specified Distribution Year.  With respect to
the vested portion of the Participant’s Fee Deferral Account as to which a
specified distribution year has been selected by the Participant at the time of
deferral:

 

(a)                                 Distributions under this Section 7.1 will
commence in January of the year specified in the Participant’s initial deferral
election unless the Participant has made a subsequent deferral election pursuant
to Section 5.3.

 

(b)                                 In the case of installment payments, the
second installment will be paid in January following the year in which the first
installment was paid and all remaining installments will be paid annually in
each succeeding January.

 

9

--------------------------------------------------------------------------------


 

(c)                                  If a Participant elects to receive
installment payments, the amount of each installment payment will be equal to
the balance remaining in the portion of the Participant’s vested Fee Deferral
Account that is subject to such installment election (as determined immediately
prior to each such payment), multiplied by a fraction, the numerator of which is
one, and the denominator of which is the total number of remaining installment
payments.  The installment amount will be adjusted annually to reflect gains and
losses, if any, allocated to such Participant’s vested Fee Deferral Account
pursuant to ARTICLE 6.

 

(d)                                 Notwithstanding any specified distribution
year election by a Participant, if a Participant incurs a Termination of Service
for any reason prior to receiving full payment of the Participant’s Fee Deferral
Account or while the Participant is receiving scheduled installment payments
pursuant to this Section 7.1, the unpaid portion of the Participant’s Deferred
Account will be paid in accordance with Section 7.2 below.

 

7.2                               Distributions upon Termination of Service,
Disability, or Death.  With respect to the vested portion of the Participant’s
Fee Deferral Account as to which a Termination of Service distribution has been
selected by the Participant at the time of deferral and with respect to the
Participant’s vested RSU Deferral Account and RSU Dividend Deferral Account:

 

(a)                                 Distributions under this Section 7.2 will
commence in the month following Termination of Service (including if due to
Disability or Death), unless the Participant has made a subsequent deferral
election pursuant to Section 5.3.

 

(b)                                 In the case of installment payments, the
second installment will be paid in January following the year in which the first
installment was paid and all remaining installments will be paid annually in
January.

 

(c)                                  If a Participant elects to receive
installment payments with respect to his or her Fee Deferral Account and RSU
Deferral Account, the amount of each installment payment will be equal to the
sum of:

 

(i)                                     the balance remaining in the portion of
the vested Participant’s Fee Deferral Account, that is subject to such
installment election (as determined immediately prior to each such payment),
multiplied by a fraction, the numerator of which is one, and the denominator of
which is the total number of remaining installment payments.  The installment
amount will be adjusted annually to reflect gains and losses, if any, allocated
to such Participant’s Fee Deferral Account pursuant to ARTICLE 6;

 

(ii)                                  the number of restricted stock units
remaining in the vested portion of the Participant’s RSU Deferral Account that
is subject to such installment election (as determined immediately prior to each
such payment), multiplied by a fraction, the numerator of which is one, and the
denominator of which is the total number of remaining installment payments; and

 

10

--------------------------------------------------------------------------------

 

(iii)                               the amount of dividends remaining in the
vested portion of the Participant’s RSU Dividend Deferral Account that is
subject to such installment election (as determined immediately prior to each
such payment), multiplied by a fraction, the numerator of which is one, and the
denominator of which is the total number of remaining installment payments.

 

(d)                                 Notwithstanding any election made pursuant
to Section 7.1, if the Participant has a Termination of Service before all
distributions are made pursuant thereto, such election will no longer apply and
the deferral election applicable to distributions to be made in connection with
the Participant’s Termination of Service (including if due to Disability or
Death) for such Plan Year pursuant to this Section 7.2 instead will become
effective.

 

(e)                                  Unless otherwise elected pursuant to this
Section 7.2 or Section 5.2, a Participant’s vested Deferral Accounts will be
paid as a single lump sum 30 days following the occurrence of a Participant’s
Termination of Service (including if due to Disability or death).

 

7.3                               Unforeseeable Emergency. A Participant may
elect to receive a cash distribution of all or a portion of his or her Fee
Deferral Account because of an Unforeseeable Emergency only to the extent
required by the Participant to satisfy the emergency.  No Unforseeable Emergency
Distribution will be available with respect to a Participant’s RSU Deferral
Account or RSU Dividend Deferral Account.  Whether an Unforeseeable Emergency
has occurred will be determined solely by the Administrative Committee. 
Distributions in the event of an Unforeseeable Emergency may be made by and with
the approval of the Administrative Committee upon written request by a
Participant.  In all events, a distribution will be made in connection with an
Unforeseeable Emergency only to the extent permitted by Section 409A of the
Code.

 

An “Unforeseeable Emergency” is defined as a severe financial hardship to the
Participant caused by sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or of a
dependent of the Participant (as defined in Code Section 152, without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s
property due to casualty, or other extraordinary and unforeseeable circumstances
caused by a result of events beyond the Participant’s control.  The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the specific facts of each case, but, in any event, any distribution under this
Section 7.3 will not exceed the amount required by the Participant to resolve
the hardship after (i) reimbursement or compensation through insurance or
otherwise, (ii) obtaining liquidation of the Participant’s assets, to the extent
such liquidation would not itself cause a severe financial hardship, or
(iii) suspension of deferrals under the Plan.  Examples of what are not
considered to be severe financial hardships include the need to send a
Participant’s child to college or the desire to purchase a home.

 

The Participant’s Fee Deferral Account will be credited with earnings in
accordance with the Plan up to the date of distribution.

 

The Administrative Committee’s decisions with respect to the Unforeseeable
Emergency will be final, conclusive, and not subject to appeal to the extent it
is not arbitrary and capricious.

 

11

--------------------------------------------------------------------------------


 

In the event a Participant receives a distribution under this Section 7.3, then
the Participant will be ineligible to participate in the Plan on an active basis
for the remainder of the Plan Year in which the distribution was received (i.e.,
Fee Deferrals, RSU Deferrals and RSU Dividend Deferrals will cease for the
remainder of the Plan Year).

 

7.4                               Incompetence of Distributee. In the event that
it is found that a person entitled to receive payment under the Plan (including
a designated Beneficiary) is a minor or is physically or mentally incapable of
personally receiving and giving a valid receipt for any payment due (unless
prior claim therefor has been made by a duly qualified committee or other legal
representative), such payment may be made to any person whom the Plan
Administrator in its sole discretion determines is entitled to receive it, and
any such payment will fully discharge the Company, the Administrative Committee,
the Plan Administrator and the Plan from any further liability to the person
otherwise entitled to payment hereunder, to the extent of such payment.

 

7.5                               Distribution in the Event of Divorce. In the
event of the divorce or legal separation of a Participant, and the awarding of
all or a portion of the Participant’s Deferral Accounts to the spouse of the
Participant by court order, such spouse may elect, by filing with the Plan
Administrator a form specified by the Plan Administrator and by providing such
other information as the Plan Administrator may in its discretion reasonably
request in order to confirm that the applicable facts and circumstances are
present, to receive a distribution of his or her court-awarded portion of the
Participant’s Deferral Accounts in cash or stock, as applicable pursuant and
subject to the terms of ARTICLE 5 and ARTICLE 7 as to available forms of
distribution and timing.

 

ARTICLE 8
TRUST

 

Nothing contained in this Plan will create a trust of any kind or a fiduciary
relationship between the Company and any Participant.  Nevertheless, the Company
may establish one or more trusts, with such trustee(s) as the Administrative
Committee may approve, for the purpose of providing for the payment of deferred
amounts and earnings thereon.  Such trust or trusts may be irrevocable, but the
assets thereof will be subject to the claims of the Company’s general creditors
upon the bankruptcy or insolvency of the Company.

 

ARTICLE 9
CHANGE IN CONTROL

 

9.1                               Trust and Trustees. Upon the occurrence of a
Change in Control, the trust or trusts that may be established by the Company
pursuant to ARTICLE 8 will become irrevocable and the Company will not
thereafter be permitted to remove, terminate, or change the trustee(s) for a
period of three years.

 

9.2                               Advanced Funding. No later than 30 days after
a Change in Control occurs, to the extent permitted by Code section 409A, the
Company will make a contribution to the trust or trust(s) established pursuant
to ARTICLE 8 to the extent required to fully fund all benefits that are or may
become payable under the Plan, assuming for purposes of this calculation that
all Participants retire with 100% vesting, and to fund in advance all
administrative, legal, and other costs of maintaining the Plan, in an additional
amount of no less than $150,000.  From time to time in the Company’s discretion,
Company will make such additional contributions to the trust or trusts to fully
fund the additional

 

12

--------------------------------------------------------------------------------


 

benefits that may become payable to Participants or Beneficiaries under the Plan
and the additional administrative, legal, and other Plan expenses.

 

9.3                               Amendment and Termination. After the
occurrence of a Change in Control, the Company may not amend the Plan without
the prior approval of a majority of the Participants.  After a Change in
Control, the Company may not terminate the Plan until either (i) all benefits
have been paid in full, or (ii) the majority of the Participants approve the
same.  For purposes of this Section 9.3, Participants’ votes will be weighted
based on their relative Deferral Account balances.

 

ARTICLE 10
RIGHTS OF PARTICIPANTS

 

10.1                        Contractual Obligation. The Plan will create an
unfunded, unsecured contractual obligation on the part of the Company to make
payments from the Participants’ Deferral Accounts when due.  Payment of Deferral
Account balances will be made out of the general assets of the Company or from
the trust or trusts referred to in ARTICLE 8 above.

 

10.2                        Unsecured Interest. No Participant or party claiming
an interest in deferred amounts of a Participant will have any interest
whatsoever in any specific asset of the Company.  To the extent that any party
acquires a right to receive payments under the Plan, such right will be
equivalent to that of an unsecured general creditor of the Company.  Each
Participant, by participating hereunder, agrees to waive any priority creditor
status for wage payments with respect to any amounts due hereunder.  The Company
will have no duty to set aside or invest any amounts credited to Participants’
Deferral Accounts under this Plan.  Deferral Accounts established hereunder are
solely for bookkeeping purposes and the Company will not be required to
segregate any funds based on such Deferral Accounts.

 

ARTICLE 11
CLAIMS PROCEDURE

 

11.1                        Initial Claim. If a Participant or Beneficiary is
not enrolled in the Plan or does not receive the benefits he or she believes he
or she is owed under the Plan, their authorized representative (referred to as a
“Claimant”) may file a claim with the Plan Administrator. The Plan Administrator
will respond to the claim within ninety (90) days after receipt of the claim or
one hundred and eighty (180) days, if special circumstances require an extension
of time, and written notice of the extension is provided to the Claimant before
the end of the original ninety (90) days.

 

If the claim is denied, the Plan Administrator will send the Claimant a notice
that:

 

(a)                                 States the specific reasons for the denial,

 

(b)                                 Cites the pertinent Plan provisions on which
the denial is based,

 

(c)                                  Describes any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary,

 

13

--------------------------------------------------------------------------------


 

(d)                                 Explains the Plan’s claims review
procedures, the time limits applicable to such procedures and the appeal rights
related to the claim, and

 

(e)                                  Advises the Claimant of the right to bring
a civil action under section 502 of ERISA.

 

11.2                        Filing an Appeal. The Claimant may file a written
appeal to the Administrative Committee to request a review of the denied claim
within sixty (60) days after he receives notice of the denial of the claim
pursuant to Section 11.1(a). If an appeal is not filed within this sixty (60)
day period, the initial denial pursuant to Section 11.1(a) will become final.

 

In connection with such appeal, the Claimant may request in writing and free of
charge, copies of all documents, records and other information relevant to his
or her claim.  The Claimant in his or her appeal may discuss all of the reasons
for his or her request for review, list any facts that support such request and
provide any additional information he or she feels is helpful in reviewing the
appeal.

 

The Administrative Committee will notify the Claimant of its decision in writing
within sixty (60) days after receipt of such request, unless special
circumstances require an extension of time for processing, in which case the
Claimant will be so notified and a decision will be rendered as soon as
possible, but not later than one hundred and twenty (120) days after receipt of
the request for review.

 

If the request for review is denied, the notice will include:

 

(a)                                 Specific reasons for the decision,

 

(b)                                 Specific references to the pertinent Plan
provisions on which the decision is based,

 

(c)                                  information regarding the Claimant’s right
to have reasonable access to, and copies of all documents and other information
relevant to his or her appeal free of charge, and

 

(d)                                 Information regarding the Claimant’s right
to file suit under section 502(a) of ERISA.

 

ARTICLE 12
WITHHOLDING OF TAXES

 

The Company will have the right to require Participants to remit to the Company
an amount sufficient to satisfy Federal, state, and local withholding tax
requirements, or to deduct from all payments made pursuant to the Plan (or from
a Participant’s other Director’s Fees) amounts sufficient to satisfy withholding
tax requirements.  The Company makes no representations, warranties, or
assurances and assumes no responsibility as to the tax consequences of this Plan
or participation herein.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 13
AMENDMENT AND TERMINATION

 

Subject to ARTICLE 9, the Company reserves the right to amend, modify, or
terminate the Plan (in whole or in part) at any time by action of the
Organization and Compensation Committee, with or without prior notice.  Except
as described below in this ARTICLE 13, no such amendment or termination will in
any material manner adversely affect any Participant’s rights to any amounts
already deferred or credited hereunder or deemed earnings thereon, up to the
date of amendment or termination, without the consent of the Participant.  Any
amounts accumulated in Deferral Accounts prior to the Plan’s termination will
continue to be subject to the provisions of the Plan until distributed under the
terms of the Plan.

 

ARTICLE 14
MISCELLANEOUS

 

14.1                        Notice. Any notice or filing required or permitted
to be given to the Company under the Plan will be sufficient if in writing and
hand delivered, or sent by registered or certified mail to the Fluor Corporation
409A Director Deferred Compensation Program c/o the Plan Administrator, and if
mailed, will be addressed to the principal executive offices of the Company. 
Notice mailed to a Participant will be at such address as is given in the
records of the Company.  Notices to the Company will be deemed given as of the
date of delivery.  Notice to a Participant or Beneficiary will be deemed given
as of the date of hand delivery, or if delivery is made by mail, three days
following the postmark date.

 

14.2                        Nontransferability. Except as provided in
Section 7.5 and this Section 14.2, Participants’ rights to deferred amounts and
deemed earnings credited thereon under the Plan may not be sold, transferred,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, or pursuant to a domestic relations order, nor
will the Company make any payment under the Plan to any assignee or creditor of
a Participant.

 

14.3                        Responsibility for Legal Effect. Neither the
Administrative Committee nor the Plan Administrator nor the Company makes any
representations or warranties, express or implied, or assumes any responsibility
concerning the legal, tax or other implications or effects of this Plan.

 

14.4                        Severability. In the event any provision of the Plan
will be held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining parts of the Plan, and the Plan will be construed
and enforced as if the illegal or invalid provision had not been included.

 

14.5                        Gender and Number. Except where otherwise indicated
by the context, any masculine term used herein also will include the feminine;
the plural will include the singular, and the singular will include the plural.

 

14.6                        Costs of the Plan. All costs of implementing and
administering the Plan will be borne by the Company.

 

14.7                        Successors. All obligations of the Company under the
Plan will be binding on any successor to the Company, whether the existence of
such successor is the result of a

 

15

--------------------------------------------------------------------------------


 

direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

14.8                        Applicable Law. Except to the extent preempted by
applicable Federal law, the Plan will be governed by and construed in accordance
with the laws of the state of Delaware.

 

14.9                        No Duplication. In no event will the benefit
provided under the Plan duplicate any benefits accrued and/or payable under the
Fluor Corporation Deferred Directors’ Fees Program (frozen effective
December 31, 2004).

 

14.10                 Section 409A Compliance. The provisions of the Plan will
be construed and administered in a manner that enables the Plan to comply with
the provisions of section 409A of the Code.

 

16

--------------------------------------------------------------------------------
